Citation Nr: 0934204	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for additional disability as a 
result of injury suffered during an October 9, 1962, VA 
examination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1954 
to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2007, the Board remanded the Veteran's claim for 
additional development.

As noted below, at a January 2008 psychological examination, 
the examiner diagnosed the Veteran with delusional disorder, 
persecutory type and opines that the condition "may be 
proximately attributed to his previous active duty service."  
In addition, in a July 2009 statement, the Veteran contends 
that he previously submitted a claim of service connection 
for a nervous condition.  Thus, the issue of entitlement to 
service connection for a psychiatric disability is raised by 
the evidence of record, and that issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  On October 9, 1962, the Veteran underwent a VA 
examination, including a chest x-ray, at the Louisville VA 
Medical Center (VAMC).

2.  The Veteran does not experience any additional disability 
as a result of the October 9, 1962 VA examination.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C. § 1151 
for additional disability as a result of injury suffered 
during an October 1962 VA examination have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By the July 2007 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the April 2003 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran identified the Mountain Home 
VAMC as his primary treatment provider.  Available records 
from that facility were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in December 2007 and January 2008 the Veteran 
was afforded VA examinations, the reports of which are of 
record.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are sufficient as they are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  They consider the statements of the Veteran, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).



II.  Analysis

In numerous statements, the Veteran contends that he was 
injured by VA medical personnel during an October 9, 1962 VA 
examination at the Louisville VAMC.  Specifically, in an 
August 1999 statement, the Veteran contends that, during the 
examination, the examiners used an electric machine on his 
left side that nearly resulted in his death two days later.  
In a November 1962 statement, the Veteran contends that he 
experienced a heart attack as a result of the procedures he 
underwent during the October 1962 examination.  In a December 
2004 statement, the Veteran identifies the electric machine 
used at the examination as an "alkali puncher."  In 
addition, in a January 2004 statement, the Veteran contends 
that the examiner hypnotized the Veteran and, in November 
2007 and December 2008 statements, the Veteran contends that 
the examiner injured the Veteran's spine and abdomen while he 
was hypnotized.  In numerous statements, the Veteran contends 
that the October 9, 1962, VA examination was a failed 
assassination attempt in response to a 1961 article the 
Veteran authored entitled "Hills of Despair."  Thus, the 
Veteran contends that service connection is warranted for 
compensation benefits pursuant to the provisions of 38 U.S.C. 
§ 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability and (1) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has been diagnosed with a 
psychiatric disability.  A May 2007 treatment record from the 
Mountain Home VAMC indicates that the Veteran was diagnosed 
with paranoid schizophrenia and assigned a global assessment 
of functioning (GAF) score of 38.  This score represents 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas.  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised (DSM-IV).  
He has been diagnosed as having disability characterized by 
persecutory delusions.  The Veteran has made various 
statements regarding additional disability and a relationship 
to the 1962 examination, including his belief that the 
examination was in fact an attempt to take his life.  

A review of contemporaneous statements from the time of the 
October 9, 1962 VA examination reveals a February 1963 letter 
from the then Director of the Outpatient Clinic at the 
Louisville VAMC indicating that: 

An investigation of what may have 
happened during your X-ray examination on 
October 9, 1962, is that a measuring 
caliper was applied to your chest.  This 
was done in order to measure the 
thickness of your chest in order that 
overexposure by X-rays would not occur.  
Frequently minor adjustments are made to 
the X-ray machine itself, the film 
holder, and the position of the Veteran's 
chest.

It is regretted that you interpret these 
routine procedures as being harmful.  The 
amount of X-ray exposure in taking an X-
ray of the chest is minimal.

In addition, a March 1963 statement from a Dr. B. indicates 
that:

According to my office records I treated 
[the Veteran] on Oct. 11th. 1962.  At 
this time he had a nervous attack and had 
black out attacks at this time.  This 
condition lasted for several weeks He has 
never fully recovered, as he is still 
very nervous and apprehensive about his 
future.

In December 2007 the Veteran was afforded a physical 
examination in connection with his claim, as instructed by 
the June 2007 Board remand.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner found that the 
Veteran had no significant abnormalities and a normal range 
of motion in his spine.  Regarding the Veteran's medical 
history, the examiner noted:

Veteran had a VA exam on Oct 9th 1962 
that he characterizes as [an] assignation 
attempt.  He received an abdominal exam 
with palpation, measurement of his chest 
with calipers, and x-rays to which he 
relates ongoing back and 
[gastrointestinal] problems since  
then. . . .  

[A]fter the exam in 1962 he states he had 
pain in lower [abdomen] and gas.  Over 
the years he noted that he had a bleeding 
episode in 1977 and was admitted with [a 
diagnosis] of esophageal varices but his 
stomach has generally improved.

The examiner diagnosed the Veteran with kyphosis of spine and 
opined that the condition was not caused or aggravated by the 
October 9, 1962 VA examination.  The examiner reasoned that:

In my opinion based on my review of his 
c-file, history and physical and medical 
judgment I see no evidence of 
carelessness, negligence, lack of 
judgment or similar fault in his exam in 
1962 by the VA and further I see no 
evidence of stomach or [gastrointestinal] 
problems or back problems that in any way 
[were] caused by his VA examination in 
1962. . . .  

The examination was minimally invasive 
including the physical exam and [x-ray] 
evaluation.  He was diagnosed with an 
anxiety attack after the exam.  He has no 
evidence of disease that was related to 
the exam physically.

In January 2008, the Veteran was afforded a psychological 
examination in connection with this claim, as instructed by 
the June 2007 Board remand.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
Veteran's history as:

[The Veteran] reported that in 1961 he 
began obsessing on a news story about the 
Appalachian area of the country.  The 
Veteran reported that he collaborated 
with a newspaper reported on poverty in 
the Appalachian region.  The Veteran's C-
file contains a voluminous amount of 
correspondence from the Veteran related 
to this story. . . .  

The Veteran believes he was recalled to 
active duty because he participated in 
this story about "Hills of Despair."  
The Veteran believes that the individual 
he collaborated with on this story worked 
for the Central Intelligence Agency.  The 
Veteran has a delusional belief that he 
was involuntarily recruited as a research 
subject by the Central Intelligence 
Agency and the Army.  The Veteran stated 
that he attended a VA examination on 
10/9/1962, when the examining provider 
there asked him, "have you ever been 
hypnotized?"  The Veteran stated that he 
had never been hypnotized and the doctor 
proceeded with the examination.  The 
Veteran stated that the provider palpated 
his stomach.  The Veteran shared an idea 
of reference that the provider must have 
hypnotized him during the exam and "did 
something" to his stomach.  The Veteran 
stated that he was frightened after the 
exam and didn't sleep that night.  The 
Veteran reported that a day or so after 
the examination, that he went to a 
hospital with pain and a distended 
abdomen.  The Veteran stated that the 
examining physician at the hospital told 
him he was having a "nervous attack. . . 
."

The Veteran . . . felt that he was being 
experimented on by the Army and CIA.  The 
Veteran believes that the Central 
Intelligence Agency "took control" of 
his 
mind. . . .  

The Veteran has a belief that "getting 
Service-Connected would take it away."  
The Veteran believes he is still in 
active service with the government in 
some capacity as a "secret agent" with 
the Central Intelligence Agency.  The 
Veteran believes that he has been forced 
to continue living where he lives because 
of his affiliation with the government.  
The Veteran stated, "I stayed in place 
because of CIA control, or I would have 
left my post. . . ."  

The Veteran reported that he has been 
able to develop a capacity for adjustment 
to his delusional beliefs over the years.  
The Veteran was willing to acknowledge 
today that his beliefs, while not bizarre 
in the context of the government 
experimenting on unwitting test subjects 
in the past, were not real. . . .  

The Veteran acknowledged that he was not 
likely "hypnotized" during the exam in 
question from 1962.  He still believes 
that being hypnotized by the VA might 
have happened. . . .  

While the Veteran acknowledges that his 
beliefs are delusional, he continues to 
persist in his statement that, "they 
control my thoughts and behavior."

The examiner diagnosed the Veteran with delusional disorder, 
persecutory type and opined that the condition was not caused 
or aggravated by the October 9, 1962 VA examination.  The 
examiner reasoned that:

The presence of the Veteran's delusional 
disorder and paranoid symptoms preceded 
the 10/09/1962 examination based on 
history and records reviewed today.  The 
examination from 10/09/1962 did not 
likely aggravate the Veteran's delusional 
disorder.  Further, if the exam could 
have aggravated his delusional beliefs or 
paranoia, it was unlikely to have been 
foreseeable.  The Veteran has had 
psychotic symptoms for approximately 55 
years.  The Veteran acknowledged that his 
abdominal pain and anxiety symptoms 
occurring proximal to the 10/09/1962 
examination were likely the result of his 
escalating anxiety and paranoia, as he 
adopted a distorted belief that the exam 
was part of a greater government 
conspiracy in which he was already 
delusionally immersed.  The Veteran's 
delusional disorder may be proximately 
attributed to his previous active duty 
service and not the result of any 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
incidence of fault on the part of the VA 
in furnishing the 10/09/1962 examination.  
Disability resulting from that exam was 
not reasonably foreseeable.  In a 
detailed examination of the Veteran and 
his available records, it is this 
examiner's opinion that the VA did not 
fail to exercise the degree of care that 
would be expected of a reasonable 
healthcare provider.

The Board finds that the December 2007 and January 2008 
examiners provided well-reasoned opinions, supported by the 
evidence of record, in which they did not attribute any 
current disability to the Veteran's October 9, 1962 VA 
examination.  In addition, the examiners concluded that the 
actions of the examiners at the October 9, 1962 examination 
did not constitute carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
resulting in an injury or disability.  Thus, without 
competent medical evidence attributing a disability to the 
actions of the October 9, 1962 examiners, or an event not 
reasonably foreseeable relative to the examination, 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.361, 17.32.  (Although one examiner noted that 
disability resulting from the examination was not reasonably 
foreseeable, it is clear from reading the examiner's entire 
report that the examiner in fact found no additional 
disability resulting from the examination in 1962.  The 
examiner's reference to a disability not being reasonably 
foreseeable is therefore taken to mean that one would not 
expect any disability to be caused or aggravated by the 
examination, which indeed was proved in this case-there was 
no additional disability.)

While the Board does not doubt the sincerity of the Veteran's 
beliefs, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The VA examiners clearly took into 
account the Veteran's complaints and contentions and arrived 
at medical conclusions contrary to the claims.  The Board 
relies on the examiner's opinions because of their expertise.

For the foregoing reasons, the Board finds that the claim for 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151 must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for additional disability as a result of 
injury suffered during an October 9, 1962, VA examination is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


